Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154592                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154592
                                                                   COA: 327375
Bay CC: 13-010011-FH
  JOEL IRWING WILSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 23, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the judgment of the Court of
  Appeals remanding this case to the trial court for a hearing pursuant to People v
  Lockridge, 498 Mich. 358 (2015), and we REMAND this case to the Court of Appeals for
  plenary review of the defendant’s claim that his sentence was disproportionate under the
  standard set forth in People v Milbourn, 435 Mich. 630, 636 (1990). See People v
  Steanhouse, 500 Mich. 453, 460-461 (2017). In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.

        We do not retain jurisdiction.

        CLEMENT, J., did not participate.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2017
         t1120s
                                                                              Clerk